UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6807



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DOMINGO NOLBERTO PENA,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00132-JCC-11)


Submitted:     June 26, 2008                  Decided:   July 3, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Domingo Nolberto Pena, Appellant Pro Se. Morris Rudolph Parker,
Jr., James L. Trump, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Domingo Nolberto Pena appeals the district court’s order

granting his motion for reduction of sentence pursuant to 18 U.S.C.

§ 3582(c)(2) (2000).    We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   United States v. Pena, No. 1:98-cr-00132-JCC-

11 (E.D. Va. Apr. 30, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




                               - 2 -